Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 30-31, 46-47 and 53-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montgomery (US5338312).
Regarding claim 30, 47, 53 and 55 Montgomery teaches coating the interior surface of a glass syringe barrel (col. 3, lines 16-27) by spraying (col. 3, lines 47-54) with a silicone oil composition wherein the layer may have a viscosity range overlapping that of the current claims (col. 3, lines 38-46) and having a thickness meeting the claimed thickness limitations (col. 4, lines 18-28) wherein after the silicone oil is thereafter plasma treated with RF plasma energy (col. 3, line 55 through col. 4, line 3).  Montgomery fails to teach the exact viscosity range of the current claims. However, those of ordinary skill in the art would readily recognize that the viscosity of the lubricant provided would directly affect the lubricity of the final coating.  Therefore, in the absence of criticality of the specific range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity of the lubricating material employed in order to optimize the lubricity of the final plasma treated product. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  It is noted further that it is factors such as gliding force that relate to the lubricity of Montgomery wherein when the examiner states that the lubricity of Montgomery would be optimized that includes measurements directly related to lubricity such as gliding force. Therefore, in the absence of criticality of the specific range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity of the lubricating material employed in order to optimize the lubricity of the final plasma treated product in order to control factors such a gliding force.

Regarding claim 46, from the figures of Montgomery if would appear as though the entire outer wall of the syringe barrel was coated.
Regarding claims 57 and 58, Montgomery further teaches using a vacuum pressure overlapping the range of the current claims (col. 3, lines 55 through col. 4 line 3).  However, those of ordinary skill in the art readily recognize that the pressure used to in plasma operations directly affects the material properties of the material treated.  Therefore, in the absence of criticality of the specific gas pressure range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the gas pressure of Montgomery in order to optimize the physical properties of the material treated by the plasma. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
s 48 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montgomery (US5338312) as applied to claim 30-31, 46-47 and 53-58 above, and further in view of Buch-Rasmussen et al. (US6461334).
Regarding claim 48, the teachings of Montgomery are as shown above. Montgomery teaches the use of an oxygen plasma. Montgomery fails to teach further providing argon in the plasma.  However, Buch-Rasmussen teaches that when cross-linking silicone oil composition on syringes in is known to use a mixture of oxygen and argon for the plasma gas. (col. 9, see Plasma Treatment).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the argon gas of Buch-Rasmussen in the plasma gas of Montgomery as a use of a known plasma gas to improve other plasma treatment methods for silicone oils on syringe parts in the same way.
Regarding claim 60, Montgomery further teaches the use of PDMS (col. 2, lines 1-8) on substrates having the same volume as those claimed (col. 2, line 67 through col. 3, line 8) and using the same power levels of the current claims (col. 3, line 55 through col. 4, line 3).
Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montgomery (US5338312) in view of Buch-Rasmussen et al. (US6461334).
Regarding claim 59, Montgomery teaches coating the interior surface of a glass syringe barrel (col. 3, lines 16-27) by spraying (col. 3, lines 47-54) with a silicone oil composition wherein the layer may have a viscosity range overlapping that of the current claims (col. 3, lines 38-46) and having a thickness meeting the claimed thickness limitations (col. 4, lines 18-28) wherein after the silicone oil is thereafter plasma treated with RF plasma energy (col. 3, line 55 through col. 4, line 3).  Montgomery fails to teach the exact viscosity range of the current claims. However, those of ordinary skill in the art would readily recognize that the viscosity of the lubricant provided would directly affect the lubricity of the final coating.  Therefore, in the absence of criticality of the specific range of the current claims, it would have 

Response to Arguments
	With regards to the applicants’ arguments it is noted that all of the data provided in the affidavit traversing the rejection overlooks the simple argument made by the examiner that the prior art explicitly states that a single layer is effective at pump velocities. This argument cannot be overcome by arguing against alternative embodiments of Montgomery that don’t disclose single layers.  The applicant has created a data set that compares two-layer coatings of Montgomery intended for manual pump velocities with the currently claimed invention without acknowledging that the examiner rejected the claims over the single coating layer of Montgomery used a pump velocities.  This argument was made in the previous final rejection dated 9/17/2021 as well but the applicant only addresses the concept that that Montgomery teaches a functional single layer coating by stating that Montgomery teaches away from single layer coatings because he teaches double layer coatings.  Factually, the prior art states that both are effective but single layers are only effective at pump velocities.  However, the current claims are not directed to any particular velocity and therefore the applicants claims do not exclude either of the two scenarios described by Montgomery as effective.  Further the data provided in the affidavit is largely moot because the applicant has replicated a two-layer coating of Montgomery wherein the examiner only applied the art of Montgomery as relates to what Montgomery describes as an effective single layer coating.  Further in response to the rejections wherein the examiner stated that the applicant need show the criticality of the process parameter, the applicant has not done that. Instead the applicant has shown optimized results provided by using varied viscosity lubricant relative to Montgomery.  A critical range is commonly shown as a range that is not optimized but shown to unexpectedly function.  It is the position of the examiner that the lower viscosity coating of the current claims functions as would be expected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717